By the Court

The defendants intestate in this case promised not to demand interest for the time the depreciated currency was offered to him in payment: and the circumstance that ho thereby avoided receiving what the law and Ihe necessity of the times then made a legal tender, and which must unavoidably have sunk to nothing in his hands, affords such a consideration to support his promise as to entire the complainant to the aid of a Court of Equity to enforce a compliance with it. 1 he injunction must therefore fee made perpetual as prayed for by complainant.